 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDWalters Ambulance Service, Inc.andAssociation ofUnited Ambulance Personnel.Case AO-155July 11, 1974ADVISORY OPINIONThis is a petition filed on May 25, 1974, by WaltersAmbulance Service, Inc., herein called the Employer,for an Advisory Opinion, in conformity with Sections102.98 and 102.99 of the National Labor RelationsBoard's Rules and Regulations,Series8, as amended,to determine whether the Board would assert jurisdic-tion over the Employer. On June 11, 1974, the Em-ployer filed a brief in support of its petition.In pertinent part, the petition and briefallege asfollows:1.There is pending before the New York State La-bor Relations Board, herein called the State Board, aproceeding with docket numbers, Cases WE-1783,WU-1793, and WU-1794, involving the Employerand the Association of United Ambulance Personnel,herein called the Union.2.The Employer operates an ambulance service inand about the Greater Rochester, New York,area. Itpurchases its own equipment and hires, schedules,and supervises its own employees. During the calen-dar year 1973, its gross annual revenues were$232,500, of which $85,575.07 represented paymentsfor nonretail services rendered to institutionalusers inthe State of New York,' each of whom annually pur-chased goods and services outside the State of NewYork in excess of $50,000.2 During the same period,the Employer made local purchases of materials, sup-plies,merchandise, or services in the amount of$60,083.40.3.The State Board has not made any formal find-ingsconcerning the aforesaid commerce data and theEmployer does not know whether the Union admitsor denies the commerce data.4. In its brief, the Employer contends that the as-sertion of jurisdiction over it is warranted by virtue ofitsmore than $50,000 annualnonretailservices toi Such payments were-Monroe CountyDepartment of Social Services,$43,174 20, Genesee ValleyMedical Care, Inc , $20,979 12, Home Care Association,affiliated with BlueCross-Blue Shield, $10,626 75, East Irondequott Central School District #1, $3,591 00, New York State Board of Cooperative Education, $6,138 00,and New YorkState Departmentof Education (Rehabilitation), $1,066002 In its brief, theEmployer allegesthat it has affidavits from officials ofthe first four of the institutional users listed in fn I, above,which it willsubmit and which affirm that each of the users make out-of-state purchasesof goods and servicesin excess of$50,000, and it further submits that theBoard should take official notice that the Stateof New Yorkmakes out-of-state purchases of goods and materials in excess of$50,000 For purposes ofthisAdvisory Opinion, theallegations of the affirming affidavits are acceptedas true and official noticeof New YorkState's out-of-statepurchases istakeninstitutionalusers, albeit exempt employers under ourAct, each of whom makes annual out-of-state pur-chases in excess of $50,000, and over whom the Boardwould assert jurisdiction if not exempt.5.Although served with a copy of the petition, noreply as provided in the Board's Rules and Regula-tionshas been filed by the State Board or the Union.On the basis of the above, the Board is of the opin-ion that:1.The Employer is a nonretail enterprise engagedin the operation of an ambulance service in and aboutthe Greater Rochester, New York, area.2.The Board's current standard for the assertion ofjurisdiction over nonretail enterprise is an inflow oroutflow, direct or indirect, across state lines of at least$50,000.'3.As indicated above, the Employer annually ren-ders more than $50,000 worth of nonretail ambulanceservices to the institutional users listed in footnote 1,above, five of whom appear to be exempt from ourjurisdiction under Section 2(2) of the Act as govern-mental bodies.' These institutional users are nonretailenterprises each of whom makes annual out-of-statepurchases in excess of $50,000. Such purchases consti-tute sufficient direct inflow across state lines to justifyassertion of jurisdiction over each of the institutionalusers under theSiemonsstandard, if they were nototherwise exempt under Section 2(2) of the Act. InCarroll-Naslund,5the Board treated as indirect out-flow for jurisdictional purposes services rendered to acitywhose operations were of a magnitude whichwould justify asserting jurisdiction over it, if it werenot exempt under Section 2(2) of the Act. Similarly,the Employer's ambulance services to the exempt andnonexempt institutionalusersconstitute indirect out-flow for jurisdictional purposes herein, and, sincesuch indirect outflow annually exceeds $50,000, it sa-tisfies the current standard for the Board's assertionof jurisdiction over nonretail enterprises.6Accordingly, the parties are advised under Section102.103 of the Board's Rules and Regulations,Series8, as amended, that on the allegations submitted here-in the Board would assert jurisdiction over theEmployer's operations with respect to disputes cog-nizable under Sections 8, 9, and 10 of the Act.J Sremons Mailing Service,122 NLRB81, 85 (1958)Sec 2(2) of the Actprovides that the "term'employer'.shall notincludethe UnitedStates orany wholly ownedGovernment corporation.or anyState or political subdivision thereof"6Carroll-Naslund Disposal, Inc,152 NLRB 861, 863 (1965)6 SeeBob's AmbulanceService,178 NLRB I (1969)212 NLRB No. 60